DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.  Claims 1, 3 – 10 and 12 – 17 are pending; claims 2 and 11 has been cancelled.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  the phrase “wherein the the feedback unit” believed to be “wherein the feedback unit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 5, 8 and 12 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Apkarian et al. (US 6,018,675) in view of Ma et al. (US 2006/0173338 A1) and Wager et al. (US 2016/0054409 A1).
Re claim 1:
1. Apkarian teaches a method for estimating a sensation felt by a subject, the sensation being only evaluable by the subject in terms of numerical values (Apkarian, Abstract, “pain rating”), the method comprising: 
at a first instant:
a) imaging the at least one area of the brain by using an imaging device, to obtain at least one acquired image of the activity of the area (Apkarian, col. 2, lines 1 – 7, “Such an imaging device may be a functional magnetic resonance imaging device (fMRI) or any other type of functional monitoring modality, such as computed tomography ( CT), electro-encephalography (EEG), cortical evoked potentials (CEP), near infra-red spectroscopy (near IRS) and magneto-encephalography (MEG).”), 
b) evaluating a physical quantity representative of the activity of the at least one area based on each acquired image, to obtain at least one objective measurement, an objective measurement being a measurement of a physical quantity representative of the activity of at least one area of the brain of the subject (Apkarian, col. 2, lines 57 – col. 3, line 29, “the subjective indications of the level of discomfort … Such manipulation may include the movement of a leg in the case of a subject experiencing chronic back pain”, col. 2, lines 21 – 42, “produce a record correlating changes in the brain images in response to changes in the stimulus relative to indicated levels of discomfort”; col. 5, lines 31 – 44, “computer 11 may have a display which plots an activated region's pixel value versus time wherein black tracings indicate shows regions of the brain that are correlated with the perception”),
c) obtaining from the subject at least one numerical value representative of the sensation felt by the subject (Apkarian, col. 2, lines 43 – 52, “recording subjective indications of the level of discomfort of the subject during application of the stimulus”), and 
d) determining a numerical model by using the obtained objective measurement and the obtained numerical value (Apkarian, col. 2, lines 43 – 52, “painful stimulus to a subject in a time dependent manner, objectively imaging brain responses of the subject during application of the stimulus, recording subjective indications of the level of discomfort of the subject during application of the stimulus and correlating the subjective indications of the level of discomfort with the objectively imaged brain responses”; col. 2, lines 57 – col. 3, lines 29, “the subjective indications of the level of discomfort are correlated with the objectively imaged brain responses in order to characterize the brain's representation of the pain in relation to the subject's perception and irrespective of the details of the stimulus”), the numerical model associating to at least one objective measurement the numerical value of the sensation felt by the subject (Apkarian, Abstract, “The pain rating is correlated with the imaging results using a quantitative analysis to characterize the brain's representation of this pain”; col. 2, lines 13 – 20, “a computer interface for correlating each of the sequence of recorded brain responses to the signals  corresponding to the levels of discomfort in dependence on the trigger signal”),

at a second instant posterior to the first instant (Apakarian, col. 2, lines 21 – 42, “a pain rating device for indicating levels of discomfort of the subject to the various painful stimulus and a second computer operatively connected to the means for applying the stimulus to vary the stimulus at selected times and for emitting information corresponding … record correlating changes in the brain images in response to changes in the stimulus relative to indicated levels of discomfort”; vary the stimulus indicate multiple pain ratings), the steps of: 
changes in the brain images in response to changes in the stimulus relative to indicated levels of discomfort”),
f) evaluating a physical quantity representative of the activity of the at least one area based on each second acquired image, to obtain at least one second objective measurement (Apkarian, col. 2, lines 57 – col. 3, line 29, “the subjective indications of the level of discomfort … Such manipulation may include the movement of a leg in the case of a subject experiencing chronic back pain”, col. 2, lines 21 – 42, “produce a record correlating changes in the brain images in response to changes in the stimulus relative to indicated levels of discomfort”; col. 5, lines 31 – 44, “computer 11 may have a display which plots an activated region's pixel value versus time wherein black tracings indicate periods of control while lighter portions of tracing correspond to stimulus periods. Alternatively, the black tracings may correspond to periods where the "perceptometer" was at a large value and the lighter portions of tracing correspond to minimal displacement of the "perceptometer". Such a display may shows regions of the brain that are correlated with the perception”)
h) providing with a feedback unit, wherein the the feedback unit is selected from the group consisting of a tv set, a hifi system, a computer, a smartphone, an electronic device, a computer program, a domotic system, and a videogame (Apkarian, fig. 4; col. 4, lines 1 – 3, “a computer interface”; col. 5, liens 17 - 24),
wherein the numerical model is chosen among the group consisting of: 
- a linear function, or - a non-linear function (Apkarian, Abstract, “The pain rating is correlated with the imaging results using a quantitative analysis to characterize the brain's representation of this pain”; col. 2, lines 13 – 20, “a computer interface for correlating each of the sequence of recorded brain responses to the signals  corresponding to the levels of discomfort in dependence on the trigger signal”).

Apkarian does not explicitly disclose g) estimating the sensation felt by the subject by using the numerical model applied on the second objective measurement, the numerical model being the model obtained at the first instant, and h) providing with a feedback unit a signal representative of the estimated sensation , wherein the signal representative of the estimated sensation perceptible to the subject is tailored feedback to help the subject maintain or alter a sensation level.

Wager (US 2016/0054409 A1) teaches a fMRI-based neurologic signature that predicts pain.  Wager teaches a previously (at a first instant) generated subject’s brain signature (a numerical model) associated with pain by applying a stimulus (Wager, [0080], “Signature Development Analysis”; [0082], “each stimulus intensity”; [0031], “the signature map was developed in response to an experimental thermal stimulus, it is believed that the map is applicable to pain induced by a variety of stimuli and is useful to predict pain in response to a variety of stimuli. Accordingly, the subject may be given any sensory stimulus to induce pain”).   Wager further teaches Apkarian’s deficiency; specifically, g) estimating the sensation felt by the subject by using the numerical model applied on the second objective measurement, the numerical model being the model obtained at the first instant, and h) providing with a feedback unit a signal representative of the estimated sensation perceptible to the subject (Wager, [0042], “diagnose a pain related condition in a subject comprising measuring brain activity by fMRI in a subject to generate a brain map of the subject and comparing the brain map of the subject to the signature map”; [0102], “the neurologic signature predicts pain at the level of an individual”; [0026], “the neurologic signature is indicative of pain, discriminates physical pain from other pain, is sensitive to the analgesic effects of opioids and can predict pain intensity at the level of the individual person”; [0013], “measuring another indicator of pain in the subject, such is a verbal or nonverbal indicator”; [0038], “The scalar response value is a numerical value … provides a means of quantifying the pain”), wherein the signal representative of the estimated sensation perceptible to the subject is tailored feedback to help the subject maintain or alter a sensation level (Wager, [0105], “FMRI images were acquired during 10 functional runs … participants were instructed on the use of mental imagery to modify pain”; [0150], “trained the participants in a cognitive regulation strategy in which they were taught to increase and decrease pain”; [0026], “the diagnosis and treatment of pain related neuropathic conditions”; [0037], “diagnosis of pain-related conditions and treatments”; [0040], “The term "analgesics" includes any drug that is used to achieve relief from pain”), wherein the the feedback unit is selected from the group consisting of a tv set, a hifi system, a computer, a smartphone, an electronic device, a computer program, a domotic system, and a videogame (Wager, [0054], “such communication mechanisms may include a display, preferably a display adapted to be viewable by the subject while brain activity measurements are being taken”).  Therefore, in view of Wager, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method for estimating a sensation felt by a subject described in Apkarian, by providing the pain indicator as taught by Wager, in order to provide pain assessment focus on a convergence of biological, behavioral, and self-reporting measures. Thus, there continues to be a need in the art for methods that are sensitive and specific to physical pain and can provide objective measurements of pain (Wager, [0005]).

Apkarian teaches an imaging device may be a functional magnetic resonance imaging device (fMRI) or any other type of functional monitoring modality, such as computed tomography ( CT), electro-encephalography (EEG), cortical evoked potentials (CEP), near infra-red spectroscopy (near IRS) and magneto-encephalography (MEG).   Apkarian does not explicitly disclose an imaging unit adapted to image the at least one area by using an imaging device unfocused waves produced by a transcranial ultrasound probe, the transcranial ultrasound probe being adapted to produce unfocused waves to obtain at least one acquired image of the area.  Ma et al. (US 2006/0173338 A1) teaches a medical diagnostic ultrasound system operable to scan a body with ultrasound is also operable to generate a three dimensional stereoscopic view of the body (Ma, Abstract).  Ma further states a 3D human brain model can be constructed using images (Ma, [0042] – [0043]).  Ma further teaches an imaging the at least one area of the brain by using unfocused waves produced by a transcranial ultrasound probe (Ma, [0042] – [0043]; [0020], “transcranial imaging”; [0021], “The ultrasound imaging system 12 includes a transmit beamformer 16, a transducer 18, a receive beamformer 20 ... ”; [0051], “In act 80, ultrasound data representing a region is acquired with an ultrasound imaging system. One or more transmit beams, plane waves or unfocussed acoustic energy is used to interrogate a volume of a body”; [0019], “Stereoscopic ultrasound 3D/4D images are generated with the ultrasound system”).

Therefore, in view of Ma, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the fMRI, CT, CEP imaging device described in Apkarian, 

Re claims 3 – 4:
3. The method according to claim 1, wherein the evaluating step comprises defining at least one interest area based on the information provided by the image and the physical quantity representative of the activity of the area is chosen in the group consisting of the blood flow activity in the at least one interest area, the blood flow velocity in the at least one interest area and blood volume in the at least one interest area (Apkarian, col. 6, lines 40 – 62, “monitoring the blood flow changes in brain cortex”; col. 7, lines 47 – 54, “a back pain patient may be placed in the imaging device with instructions to use the rating device 16 to 50 indicate spontaneous changes in pain. The subsequent image sequence of brain responses correlated to the subject perceived level of discomfort can thus be used to identify the brain regions involved in the pain perception”; fig. 5; col. 5, lines 31 - 44, “Such a display may shows regions of the brain that are correlated with the perception”). 

4. The method according to claim 3, wherein the objective measurement of step b) is chosen among the group consisting of a physical quantity, a correlation between an external event and a physical quantity, the correlation of physical quantities of several areas and a correlation between other measurements and a physical quantity (Apkarian, col. 2, lines 43 – 52, “painful stimulus to a subject in a time dependent manner, objectively imaging brain responses of the subject during application of the stimulus, recording subjective indications of the level of discomfort of the subject during application of the stimulus and correlating the subjective indications of the level of discomfort with the objectively imaged brain responses”). 

Re claim 5:
5. The method according to claim 1, wherein the image obtained at the step a) is a three-dimensional image of the area (Ma, [0042] – [0043]; [0020], “transcranial imaging”; [0021], “The ultrasound imaging system 12 includes a transmit beamformer 16, a transducer 18, a receive beamformer 20 ... ”; [0051], “In act 80, ultrasound data representing a region is acquired with an ultrasound imaging system. One or more transmit beams, plane waves or unfocussed acoustic energy is used to interrogate a volume of a body”; [0019], “Stereoscopic ultrasound 3D/4D images are generated with the ultrasound system”). 

Re claim 8:
8. The method according to claim 1, wherein the unfocused waves are plane waves or divergent waves (Ma, [0024], “The resulting electrical signals are provided to the receive beamformer 20 for generating receive beams.  Any of various scan formats, focused waveforms, plane waveforms”). 

Re claim 16:
16. A method for treating a state characterized by a subjective sensation which an area of a brain of a subject is devoted to the method for treating comprising using a numerical model determined by the method for obtaining according to claim 1 (Apkarian, col. 7, lines 47 – 54, “a back pain patient may be placed in the imaging device with instructions to use the rating device 16 to 50 indicate spontaneous changes in pain. The subsequent image sequence of brain responses correlated to the subject perceived level of discomfort can thus be used to identify the brain regions involved in the pain perception”; fig. 5; col. 5, lines 31 - 44, “Such a display may shows regions of the brain that are correlated with the perception”; Abstract, “pain rating”; col. 5, lines 17 – 24; figs. 4 – 5).

Re claim 12:
12. Apkarian teaches a device for obtaining a numerical model (Apkarian, Abstract), the numerical model associating at least one objective measurement to a subjective sensation (Apkarian, col. 2, lines 43 – 52, “recording subjective indications of the level of discomfort of the subject”), an objective measurement 
an imaging unit adapted to image the at least one area by using an imaging device to obtain at least one acquired image of the area at a first instant and at a second instant (Apkarian, col. 2, lines 1 – 7, “Such an imaging device may be a functional magnetic resonance imaging device (fMRI) or any other type of functional monitoring modality, such as computed tomography ( CT), electro-encephalography (EEG), cortical evoked potentials (CEP), near infra-red spectroscopy (near IRS) and magneto-encephalography (MEG).”), 
a controller adapted to: 
evaluate a physical quantity representative of the activity of the at least one area based on each acquired image, to obtain at least one objective measurement (Apkarian, col. 2, lines 57 – col. 3, line 29, “the subjective indications of the level of discomfort … Such manipulation may include the movement of a leg in the case of a subject experiencing chronic back pain”), and 
determine the numerical model by using the obtained objective measurement and a numerical value, the numerical value being obtained by obtaining from the subject at least one numerical value representative of a subjective sensation (Apkarian, col. 2, lines 43 – 52, “recording subjective indications of the level of discomfort of the subject during application of the stimulus … painful stimulus to a subject in a time dependent manner, objectively imaging brain responses of the subject during application of the stimulus, recording subjective indications of the level of discomfort of the subject during application of the 
wherein the imaging unit and the controller are configured to 
at a first instant:
a) imaging the at least one area of the brain by using an imaging device, to obtain at least one acquired image of the activity of the area (Apkarian, col. 2, lines 1 – 7, “Such an imaging device may be a functional magnetic resonance imaging device (fMRI) or any other type of functional monitoring modality, such as computed tomography ( CT), electro-encephalography (EEG), cortical evoked potentials (CEP), near infra-red spectroscopy (near IRS) and magneto-encephalography (MEG).”), 
b) evaluating a physical quantity representative of the activity of the at least one area based on each acquired image, to obtain at least one objective measurement, an objective measurement being a measurement of a physical quantity representative of the activity of at least one area of the brain of the subject (Apkarian, col. 2, lines 57 – col. 3, line 29, “the subjective indications of the level of discomfort … Such manipulation may include the movement of a leg in the case of a subject experiencing chronic back pain”, col. 2, lines 21 – 42, “produce a record correlating changes in the brain images in response to changes in the stimulus relative to indicated levels of discomfort”; col. 5, lines 31 – 44, “computer 11 may have a display which plots an activated region's pixel value versus time wherein black tracings indicate periods of control while lighter portions of tracing correspond to stimulus periods. Alternatively, the black tracings may correspond to periods where the "perceptometer" was at a large value and the lighter portions of tracing correspond to minimal displacement of the "perceptometer". Such a display may shows regions of the brain that are correlated with the perception”),
c) obtaining from the subject at least one numerical value representative of the sensation felt by the subject (Apkarian, col. 2, lines 43 – 52, “recording subjective indications of the level of discomfort of the subject during application of the stimulus”), and 
d) determining a numerical model by using the obtained objective measurement and the obtained numerical value (Apkarian, col. 2, lines 43 – 52, “painful stimulus to a subject in a time dependent 

at a second instant posterior to the first instant (Apakarian, col. 2, lines 21 – 42, “a pain rating device for indicating levels of discomfort of the subject to the various painful stimulus and a second computer operatively connected to the means for applying the stimulus to vary the stimulus at selected times and for emitting information corresponding … record correlating changes in the brain images in response to changes in the stimulus relative to indicated levels of discomfort”; vary the stimulus indicate multiple pain ratings), the steps of: 
e) imaging the at least one area of the brain by using waves produced by a transcranial ultrasound probe, to obtain at least one second acquired image of the activity of the area (Apakarian, col. 2, lines 21 – 42, “record correlating changes in the brain images in response to changes in the stimulus relative to indicated levels of discomfort”),
f) evaluating a physical quantity representative of the activity of the at least one area based on each second acquired image, to obtain at least one second objective measurement (Apkarian, col. 2, lines 57 – col. 3, line 29, “the subjective indications of the level of discomfort … Such manipulation may include the movement of a leg in the case of a subject experiencing chronic back pain”, col. 2, lines 21 – 42, “produce a record correlating changes in the brain images in response to changes in the stimulus relative to indicated levels of discomfort”; col. 5, lines 31 – 44, “computer 11 may have a display which plots an activated region's pixel value versus time wherein black tracings indicate periods of control while lighter portions of tracing correspond to stimulus periods. Alternatively, the black tracings may correspond to periods where the "perceptometer" was at a large value and the lighter portions of tracing correspond to minimal displacement of the "perceptometer". Such a display may shows regions of the brain that are correlated with the perception”)
h) providing with a feedback unit, wherein the the feedback unit is selected from the group consisting of a tv set, a hifi system, a computer, a smartphone, an electronic device, a computer program, a domotic system, and a videogame (Apkarian, fig. 4; col. 4, lines 1 – 3, “a computer interface”; col. 5, liens 17 - 24). 

Apkarian does not explicitly disclose g) estimating the sensation felt by the subject by using the numerical model applied on the second objective measurement, the numerical model being the model obtained at the first instant, and h) providing with a feedback unit a signal representative of the estimated sensation perceptible to the subject, wherein the signal representative of the estimated sensation perceptible to the subject is tailored feedback to help the subject maintain or alter a sensation level.

Wager (US 2016/0054409 A1) teaches a fMRI-based neurologic signature that predicts pain.  Wager teaches a previously (at a first instant) generated subject’s brain signature (a numerical model) associated with pain by applying a stimulus (Wager, [0080], “Signature Development Analysis”; [0082], “each stimulus intensity”; [0031], “the signature map was developed in response to an experimental thermal stimulus, it is believed that the map is applicable to pain induced by a variety of stimuli and is useful to predict pain in response to a variety of stimuli. Accordingly, the subject may be given any sensory stimulus to induce pain”).   Wager further teaches Apkarian’s deficiency; specifically, g) estimating the sensation felt by the subject by using the numerical model applied on the second objective measurement, the numerical model being the model obtained at the first instant, and h) providing with a feedback unit a signal representative of the estimated sensation perceptible to the subject (Wager, [0042], “diagnose a pain related condition in a subject comprising measuring brain activity by fMRI in a subject to generate a brain map of the subject and comparing the brain map of the subject to the signature map”; [0102], “the neurologic signature predicts pain at the level of an individual”; [0026], “the neurologic signature is indicative of pain, discriminates physical pain from other pain, is sensitive to the analgesic effects of opioids and can predict pain intensity at the level of the individual person”; [0013], “measuring another indicator of pain in the subject, such is a verbal or nonverbal indicator”; [0038], “The scalar response value is a numerical value … provides a means of quantifying the pain”), wherein the signal representative of the estimated sensation perceptible to the subject is tailored feedback to help the subject maintain or alter a sensation level (Wager, [0105], “FMRI images were acquired during 10 functional runs … participants were instructed on the use of mental imagery to modify pain”; [0150], “trained the participants in a cognitive regulation strategy in which they were taught to increase and decrease pain”; [0026], “the diagnosis and treatment of pain related neuropathic conditions”; [0037], “diagnosis of pain-related conditions and treatments”; [0040], “The term "analgesics" includes any drug that is used to achieve relief from pain”), wherein the the feedback unit is selected from the group consisting of a tv set, a hifi system, a computer, a smartphone, an electronic device, a computer program, a domotic system, and a videogame (Wager, [0054], “such communication mechanisms may include a display, preferably a display adapted to be viewable by the subject while brain activity measurements are being taken”).  Therefore, in view of Wager, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method for estimating a sensation felt by a subject described in Apkarian, by providing the pain indicator as taught by Wager, in order to provide pain assessment focus on a convergence of biological, behavioral, and self-reporting measures. Thus, there continues to be a need in the art for methods that are sensitive and specific to physical pain and can provide objective measurements of pain (Wager, [0005]).

Apkarian teaches an imaging device may be a functional magnetic resonance imaging device (fMRI) or any other type of functional monitoring modality, such as computed tomography ( CT), electro-encephalography (EEG), cortical evoked potentials (CEP), near infra-red spectroscopy (near IRS) and magneto-encephalography (MEG).   Apkarian does not explicitly disclose an imaging unit adapted to image the at least one area by using an imaging device unfocused waves produced by a transcranial ultrasound probe, the transcranial ultrasound probe being adapted to produce unfocused waves to obtain 

Therefore, in view of Ma, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the fMRI, CT, CEP imaging device described in Apkarian, by providing the ultrasound probe as taught by Ma, since Ma suggest the strengths of an ultrasound imaging system compared to some other medical imaging modalities are real-time capability, mobility and lower cost. Enabling the stereoscopic viewing of ultrasound three dimensional (3D) images on an ultrasound system may improve the image quality, 3D effect (e.g., luster, scintillation, and surface sheen more visible), depth perception, signal-to-noise ratio, anatomy localization, work flow, through put and/or the ability to view anatomy in real-time stereoscopically (e.g., four dimensional ( 4D) or 3D as a finction of time) (Ma, [0019]).

Apkarian teaches an imaging device may be a functional magnetic resonance imaging device (fMRI) or any other type of functional monitoring modality, such as computed tomography ( CT), electro-encephalography (EEG), cortical evoked potentials (CEP), near infra-red spectroscopy (near IRS) and magneto-encephalography (MEG).   Apkarian does not explicitly disclose an imaging unit adapted to image the at least one area by using an imaging device unfocused waves produced by a transcranial ultrasound probe, the transcranial ultrasound probe being adapted to produce unfocused waves to obtain at least one acquired image of the area.  Ma et al. (US 2006/0173338 A1) teaches a medical diagnostic 

Therefore, in view of Ma, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the fMRI, CT, CEP imaging device described in Apkarian, by providing the ultrasound probe as taught by Ma, since Ma suggest the strengths of an ultrasound imaging system compared to some other medical imaging modalities are real-time capability, mobility and lower cost. Enabling the stereoscopic viewing of ultrasound three dimensional (3D) images on an ultrasound system may improve the image quality, 3D effect (e.g., luster, scintillation, and surface sheen more visible), depth perception, signal-to-noise ratio, anatomy localization, work flow, through put and/or the ability to view anatomy in real-time stereoscopically (e.g., four dimensional ( 4D) or 3D as a finction of time) (Ma, [0019]).

Re claim 13:
13. The device according to claim 12, wherein the controller comprises a memory storing a database built from other subjects and is adapted to access the database to determine the numerical model (Apkarian, col. 3, lines 8 – 29, “The invention is particularly useful in establishing whether or not a patient has an existing pain condition. In this respect, a large number of patients having the same pain-causing condition are tested using the above techniques in order to obtain an "aggregate" value for the condition. This, sampling of patients may also include patients who do not have the pain condition to test the reliability of the results obtained. For example, in order to establish an "aggregate" value of the brain images to be 

Re claims 14 - 15:
14. The device according to claim 12, wherein the controller is further adapted to provide a signal representative of the evolution of the sensation based on the each acquired image of the area (Apakarian, col. 2, lines 21 – 42, “record correlating changes in the brain images in response to changes in the stimulus relative to indicated levels of discomfort”). 

15. The device according to claim 14 wherein the feedback unit fulfilling at least one of the following properties: i) the feedback unit is adapted to convert a signal in a perceptible signal for a user, ii) the feedback unit is adapted to provide a perceptible signal to the user chosen in the group consisting of a visual signal, an aural signal, an haptic signal, a vibration signal and a digital signal (Apkarian, Abstract, “pain rating”; col. 5, lines 17 – 24; figs. 4 – 5; fig. 4; col. 4, lines 1 – 3, “a computer interface”; col. 5, liens 17 - 24). 

Claims 6 – 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Apkarian et al. (US 6,018,675) in view of Ma et al. (US 2006/0173338 A1) and Wager et al. (US 2016/0054409 A1) as applied to claims 1 above, and further in view of Tyler (US 2012/0289869 A).
Re claim 6:
The combination of Apkarian and Ma does not explicitly disclose the step a) of imaging comprises positioning the transcranial ultrasound probe, notably by using a vascular tree and one element chosen in the group consisting of a database, a neuronavigation tool and a helmet.  Tyler teaches devices and methods for brain modulation (Tyler, Abstract).  Tyler further teaches a method, wherein the step a) of imaging comprises positioning the transcranial ultrasound probe, notably by using a vascular tree and one element chosen in the group consisting of a database, a neuronavigation tool and a helmet (Tyler, 

Re claim 7:
The combination of Apkarian and Ma does not explicitly disclose method according to claim 1, wherein a firing rate is defined for the unfocused waves, the unfocused ultrasound firing rate of the step a) being superior to 500 Hz.  Tyler teaches Apkarian’s deficiency (Tyler, [0031]; [0034]). Therefore, in view of Tyler, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Apkarian, by providing ultrasound frequency greater than 500 Hz, since one of an ordinary skill in the art would readily set ultrasound frequency to create images with desirable resolutions.

Re claim 9:
The combination of Apkarian and Ma does not explicitly disclose the method according to claim 1, wherein the area is the anterior cingulate cortex (ACC).  Tyler teaches Apkarian’s deficiency (Tyler, [0097]; [0118]). Therefore, in view of Tyler, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Apkarian, by scanning the ACC area of the brain, since it was known in the art that the anterior cingulate cortex (ACC) lies in a unique position in the brain, with connections to both the “emotional” limbic system and the “cognitive” prefrontal cortex.

Allowable Subject Matter
Claims 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 is allowed.

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive.
Applicant argues: 
Examiner states that prior art document Apkarian teaches the person skilled in the art to use a model derived from the objective measurements of the subject and numerical value representative of the subjective sensation felt by subject and from a database comprising numerical models for other subjects. Without discussing such assertion on the merits, this means that prior art document Apkarian teaches away from using a linear function or a non-linear function since it teaches another solution. Neither prior art document Ma nor prior art document Wager enables to cure such deficiency.
The Office respectfully disagrees.  First, Aparian teaches a numerical model for “estimating the sensation felt by the subject”.   Aparian teaches such numerical model to estimate the sensation felt by the subject based on the brain imaging data (Apkarian, Abstract, “The pain rating is correlated with the imaging results using a quantitative analysis to characterize the brain's representation of this pain”; col. 2, lines 13 – 20, “a computer interface for correlating each of the sequence of recorded brain responses to the signals  corresponding to the levels of discomfort in dependence on the trigger signal”).  Hence, Apkarian teaches use a model (by mathematical correlations) derived from the objective measurements of the subject and numerical value representative of the subjective sensation felt by subject and from a database.   A numerical model is inherently either a linear function or non-linear function, because the combination of a linear function and a non-linear function encompass all possible ways of generating a numerical model.   For analogy, consider the following hypothetical limitation: wherein a color is chosen among the group consisting of: a red color or a non-red color.   The combination of red and the non-red 
Second, the other cited reference of record Wager et al (US 2016/0054409 A1) teaches Analysis consisted of a standard General Linear Model (GLM) analysis of each individual participant's data (See, Wager, [0062]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715